DETAILED ACTION
Receipt is acknowledged of applicant’s request for continued examination and argument/remarks filed on December 18, 2020, claims 1, 6-11, and 16-28 are pending and an action on the merits is as follows.	
	Applicant's arguments with respect to amended claims have been fully considered but are moot in view of the same ground(s) of rejection. Applicant has amended claims 1, 6, 11, 16, 20, 24, and 28.
	In view of the amendment of the claims, the rejection of the claims 20 and 24, and 28 under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) respectably had been withdrawn. 
 	Claims 2-5, 12-15 had been previously canceled. 
	Previously, claims 2-8 and 12-20 had been withdrawn from consideration. Applicant had acknowledged in record that the identified species are obvious variants, per the restriction (see argument(s) / remark(s) filed on March 16, 2020 and June 8, 2020). In view of this confirmation, the restriction requirement mailed on October 2, 2019 had been withdrawn and the above withdrawn claims are rejoined for examination. 


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Step 1: Statutory category – Yes - The claim recites a method including at least one step.  

Step 2A Prong one evaluation: Judicial Exception – YES - Mental Process
The claim recites the limitation of measuring travel route information for a vehicle between two fueling stations. This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “by a processor” and “through a global positioning system receiver” – GPS receiver. That is, other than reciting of “by a processor” and “global positioning system receiver” nothing in the claim elements precludes the step from practically being performed in the mind. For example, but for the recitation “by a processor” and “global positioning system receiver”  language, the claim encompasses a person viewing traveled data collected and forming simple judgement of how far the driven vehicle has traveled between two fueling locations. The mental process could be implemented via viewing the vehicle’s odometer or obtain from historical observed distance between two local gas stations. The mere nominal recitation of by a processor and GPS receiver do not take the claim limitations out of the mental process grouping. Thus this step recite a mental process. 
The limitation of determining a cost of fuel per unit volume of fuel at the location of the fuel filling station of the current refill for the vehicle, other than reciting “by the processor”, encompasses mental observation / calculation of how much a gallon of fuel would cost.  For example, observing a fuel price of $3.00 per gallon at the pump. This limitation, as drafted, is a simple process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “by the processor.” Thus, this step recites a mental process.  
The limitation of determining the amount of fuel used by the vehicle based on received fuel payment information, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, the claim encompasses a person manually calculating the amount of fuel used by the vehicle based on received fuel payment information. For example, if a gallon of fuel costs $3.00 and the total charge since the last fueling operation is $15.00, then one can mentally determine that 5 gallons of fuel has been used. Thus, this step recites a mental process.   

 

Similarly, the limitation of determining fuel economy of the vehicle based on the received travel route information and the determined amount of fuel used by the vehicle, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, but for the “by a processor” language, “determining” in the context of this claim encompasses the user mentally calculating the fuel economy for vehicle (20 mpg) from observing that the traveled route between two fueling stations is 100 miles and it took 5 gallons for the refill.  Thus, this step recites a mental process.  
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Step 2A Prong two evaluation: Practical application - No
The claim recites additional steps of receiving fuel payment information for a vehicle, transmitting the determined fuel economy of the vehicle to a second user through a network and causing to display the determined fuel economy.  The receiving fuel payment step is recited at high level of generality (i.e. as general means of receiving/gathering data for use in the determining steps).  This amounts to mere data gathering which is a form of insignificant extra-solution activity (MPEP 2106.05(g)). The transmitting step is also recited at high level of generality (i.e. as general means of transferring data from the determining steps).  This amounts to mere data transferring which is a form of insignificant extra-solution activity.  The causing to display step is also recited at high level of generality (i.e., as a general means of displaying the calculated MPG results), and amount to mere post solution display, which is a form of insignificant extra-solution activity.  
The claim recites the additional element of “through a global positioning system” (GPS) that performs the measuring step. The measuring through a GPS is recited at a high level of generality and merely automates the measuring / observing step, therefore acting as a generic computer to perform the abstract idea. The GPS is claimed generally and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designated to monopolize the exception. The additional limitation is no more than mere instructions to apply the exception using a computer (the GPS).   
	The processor and the network that facilitate the transmitting step are described by the specification as high level of generality. The generality recites processor merely describes how to generally “apply” the otherwise mental process using a generic or general-purpose processor. The generality described network facilitates ordinary extra-solution of data transmission.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
	As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than mere instructions to apply the exemption using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.   
	 
2B evaluation: Inventive concept - NO
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  

Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the receiving and transmitting steps were considered to be extra-solution activities in Step 2A, and thus they are reevaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification and background therein does not provide any indication that the processor and network are anything other than possible generic, off the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Accordingly, a conclusion that the receiving, transmitting and causing to display steps are well-understood, routine, conventional activities are supported under Berkheimer Option 2. For these reasons, there is no inventive concept in the claim, and thus it is ineligible.  

Amended claim 6 is rejected under 35 U.S.C. 101, in combination with the rejected claim 1 (see above), because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method for associating, by the processor, the determined fuel economy of the vehicle with the information of vehicle type for the vehicle and a geographic location in which the vehicle is located measured through the global positioning system receiver (Step 1: Statutory category - Yes). 

The claim recites the limitation associating the determined fuel economy of the vehicle with the information of vehicle type for the vehicle and a geographic location in which the vehicle is located. The limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “by the processor” and “global positioning system receiver.” That is other than reciting of “by the processor” and “global positioning system receiver” nothing in the claim elements preclude the step from practically being performed in the mind. For example, but for the recitation of “by the processor” and “global positioning system receiver” language, the claim encompasses a person comparing / viewing an already determined fuel economy of the vehicle (see above rejected claim 1 – Step 2A prong one evaluation) with a region wherein the vehicle is located. The mental process could be implemented by observing the location of the vehicle within a region and comparing it with an already determined fuel economy. The nominal recitation of “by the processor” and “global positioning system receiver” do not take the claim limitation out of the mental process group. Thus this step recite a mental process (Step 2A Prong one evaluation: Judicial Exception – YES - Mental Process). 

The claim recites additional step of receiving information of vehicle type for the vehicle.  The receiving information of vehicle type step is recited at high level of generality (i.e. as general means of receiving/gathering data for use in the determining steps).  This amounts to mere data gathering which is a form of insignificant extra-solution activity (MPEP 2106.05(g)). 
The claim recites the additional element of “through a global positioning system” (GPS) that performs the measuring step. The measured through a GPS is recited at a high level of generality and merely automates the measuring / observing step, therefore acting as a generic computer to perform the abstract idea. The GPS is claimed generally and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designated to monopolize the exception. The additional limitation is no more than mere instructions to apply the exception using a computer (the GPS).   
	The processor that facilitate the associating step is described by the specification as high level of generality. The generality recites processor merely describes how to generally “apply” the otherwise mental process using a generic or general-purpose processor.  Accordingly, even in combination, this additional element does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
	As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than mere instructions to apply the exemption using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible (Step 2A Prong two evaluation: Practical application - No).   
 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the associating step was considered to be extra-solution activities in Step 2A, and thus they are reevaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification and background therein does not provide any indication that the processor is anything other than possible generic, off the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Accordingly, a conclusion that the receiving and associating steps are well-understood, routine, conventional activities. For these reasons, there is no inventive concept in the claim, and thus it is ineligible (2B evaluation: Inventive concept – NO).  

Amended claim 11 is also rejected under 35 U.S.C. 101 for similar reason as claim 1 – see above. The claim recited an additional element as compared to claim 1: a memory having processor-readable instruction stored therein and being executed by a processor. However, the memory is recited at a high level of generality, and merely is used as a means for storing data to be executed by a generic processor. This memory is a generic feature/element of a generic processor, and it is a form of insignificant extra-solution activity to store data. Therefore, the limitation does not include additional elements that are sufficient to amount to significantly more than the judicial exception; for these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Amended claim 16 is also rejected under 35 U.S.C. 101 for similar reason as claim 6 – see above.

Amended claim 20 is also rejected under 35 U.S.C. 101 for similar reason as claim 1. The claim recited broad processes for determining a fuel economy of a vehicle as compared to claim 1: (i) determining fuel economy for each of a first plurality of vehicles based on their respective received and determined vehicle parameters (e.g., information of type of vehicle, travel route information measured though a respective global positioning system receiver, fuel payment information, cost of fuel per unit volume, amount of fuel used, fuel economy), (ii) determine fuel economy of a particular vehicle based on the determined fuel economy of each respective first plurality of vehicles and similarity of vehicle type, and (iii) transmit the determined fuel economy of the particular vehicle and its type of vehicle information to a second user device for display.  
	The claim recites a method including at least one step (Step 1: Statutory Category - YES)

Under the broadest reason interpretation, the limitation (i) encompasses mental process / manual calculation to determine the parameters and fuel economy of two vehicles (e.g., plurality of vehicle) – similar analysis and remarks is implemented for each vehicle as cited on the rejection of claim 1 under 35 U.S.C. 101. For instance, but for the “by the processor” language, “determining” in the context of this claim encompasses a user mentally calculating the fuel economy of a first and second vehicle (e.g., first ABC vehicles, model X and second ABC vehicle, model X - with 20 mpg each vehicles) from observing that the traveled route between two fueling stations is 100 miles and they took 5 gallons for the refill for both first and second vehicles. Thus this step recites a mental step (Step 2A prong one evaluation: Judicial Exception – YES - Mental Process).
The limitation (ii) encompasses mental process / manual calculation to determine the fuel economy of a particular vehicle.  For instance, but for the “by the processor” language, “determining” in the context of this claim encompasses a user mentally determine the fuel economy of a particular vehicle (e.g., third ABC vehicle, model X) by comparing it with the determined fuel economy of first and second vehicles (e.g., first ABC vehicles, model X and second ABC vehicle, model X) being similar vehicle type as the particular vehicle (e.g., third ABC vehicle, model X).  The limitations falls within the “Mental Process” grouping of abstract idea. Therefore, the claims recited an abstract idea (Step 2A prong one evaluation: Judicial Exception – YES - Mental Process). 

  The transmitting step (e.g., limitation (iii)) is recited at a high level of generality (e.g., as general means of transferring data of the determined step); this amounts to mere data transferring which is a form of insignificant extra-solution activity.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The step of displaying the determined fuel economy of a vehicle and its type of vehicle information amounts to extra-solution activity of displaying a calculated result, which is a form of insignificant post-solution activity. The additional step and element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible (Step 2A Prong Two evaluation: Practical application - NO).

As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B evaluation, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the receiving and transmitting steps were considered to be extra-solution activities in Step 2A, and thus they are reevaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification and background therein does not provide any indication that the processor and network are anything other than possible generic, off the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Accordingly, a conclusion that the receiving, transmitting and causing to display steps are well-understood, routine, conventional activities are supported under Berkheimer Option 2. For these reasons, there is no inventive concept in the claim, and thus it is ineligible (2B evaluation: Inventive concept - NO).   

For any amendment of the claims and/or responses to the above remarks/rejections to be filed, applicant(s) should provide clear and concise specification support and identify the specification page number and paragraph / lines wherein the examiner can find the specification support. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-11, 16-19, and 20-28 are rejected under 35 U.S.C. 103 as being unpatentable over Wo (Pub No.: US 2016/0275632 A1) in view of Miljkovic et al. (Patent No.: US 9,423,269 B2) and further in view of Hofmann et al. ( Pub No.: US 20190120676 A1).

Regarding claims 1 and 11, Wo discloses an apparatus and method for processing vehicle information moving on a route to a destination via a service server comprising: 
a memory having processor-readable instructions stored therein (e.g., computer-readable medium / memory / storage device configured to store or deliver desired program code means in the form of computer-executable instructions, computer-readable instructions, or data structures) (see par. 36); and -4-Application No.: 16/548,933
Attorney Docket No.: 00212-0073-00000at least one processor configured to access the memory and execute the processor-readable instructions, which when executed by the processor configures the processor to perform a plurality of functions (e.g., a processor configured to process commands stored in a memory or in a storage device) (see par. 51, 117-118), including functions for:
measuring, by a processor (e.g., terminal 100 / service server 200 ), travel route information for the vehicle through a global positing system receiver (e.g., GPS)  including at least one of the vehicle or a first user device (terminal 100 comprising a GPS) (see par. 74 and 96), wherein the travel route information for the vehicle includes a distance travelled by the vehicle between a previous fuel refill for the vehicle and a current fuel refill for the vehicle (e.g., the server 200 receives a vehicle moving distance from a terminal 100 calculated via a GPS; wherein the terminal 100 comprising the GPS. As the server 200 is configured to recommend gas station when refueling is needed, the moving distance can be a distance between previous and current refuel gas station) (see par. 97, 74-75, 43, 45, 50, 52, 63, 69, abstract, 11, 17-19 and Figures 1-3); 
receiving, by the processor (e.g., the server 200), fuel payment information for the vehicle from the first user device (e.g., terminal 100), wherein the fuel payment information includes a location of a fuel fill station of the current fuel refill for the vehicle and a transaction amount for the current fuel refill for the vehicle (e.g., the server 200 receives a fuel payment information and position information of the gas station where the vehicle is refueled) (see par. 76, 62); 
determining, by the processor, a cost of fuel per unit volume of fuel at the location of the fuel fill station of the current fuel refill for the vehicle (e.g., the server 200 determines the price per liter for the gas station where the vehicle is refueled) (e.g., par. 76, 62, 73).
Wo discloses the server 200 / terminal 100 configured to determine an amount of consumed fuel by the vehicle and the fuel efficiency of the vehicle (e.g., distance traveled per unit of fuel consumed - MPG) (see par. 97, 75, 71, 79, 88, 94).
However, Wo’s invention does not specifically disclose an apparatus and method for (i) determining, by the processor, an amount of fuel used by the vehicle based on the transaction amount for the current fuel refill for the vehicle and the determined cost of fuel per unit volume of fuel at the location of the fuel fill station of the current fuel refill for the vehicle and (ii) determining, by the processor, fuel economy of the vehicle based on the distance travelled by the vehicle between the previous fuel refill for the vehicle and the current fuel refill for the vehicle measure through the global positioning system receiver and also based on the determined amount of fuel used by the vehicle.
However, Miljkovic et al. teaches data concerning fuel prices for different gas stations when a vehicle is stopped for fueling, fuel cost for a traveled trip from the fueling event, distance traveled and specific fuel location are inputted/obtained by the computer system (see col. 2, lines 26-32, col. 4, line 48 – col. 5, line 18 and Figures 1-3.   Furthermore, Miljkovic et al. teach that display 301 provides MPG for respective trips based on the available inputted/obtained information (see Figure 3, col. 5 lines 36-42, col. 6, lines 31-48).  Miljkovic et al. teach that MPG can be calculated and displayed based on fuel price, refueling cost for each trip and distance of travel.
Given the teaching of Miljkovic et al. and the disclosure of Wo, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the fuel efficiency / MPG calculation of Woo’ invention to include fuel price per gallon, total refueling cost and distance of travel as variables for calculating MPG as taught by Miljkovic et al.  Such modification would have been obvious to ordinary skill in the art because it provides additional means for calculating MPG using fuel prices.  The implementation of this modification would have been obvious for one of ordinary skill in the art because it involves simple well-known mathematical concept of figuring out MPG based on refueling cost, fuel price per gallon and distance of travel.
 
Furthermore, Wo’s invention, as modified by Miljkovic et al., does not specifically disclose an apparatus and method for transmitting, by the processor, the determined fuel economy of the vehicle to a second user device through the network for causing the second user device to display the determined fuel economy of the vehicle on a display of the second user device.
However, Hofmann et al. teach a display device 144 configured to display data reports 140 received from a remote server 128, wherein the data report comprising vehicle fuel usage information over a predetermined route – fuel efficiency - (e.g., miles per gallon) and to allow an operator of the device to understand behaviors that should change, as well as provide insight to fleet managers regarding the cost of the identified wasteful behavior (see par. 30, 40, 43, 45, 14, 21, 24, 26, 28, 34, 35; Figures 1-4 ).
Given the teaching of Hofmann et al., it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention (AIA ) to further modify Woo’s invention to incorporate, within the service server,  a mechanism / process for sending vehicle data reports to a display device for displaying vehicle fuel usage information over a predetermined route – fuel efficiency -  (e.g., miles per gallon) and to allow an operator of the device to understand behaviors that should change, as well as provide insight to fleet managers regarding the cost of the identified wasteful behavior.
Doing so would enhance an apparatus and method for determining fuel efficiency (MPG) of a vehicle based on refueling cost, fuel price per gallon and distance of travel and calculating and managing more exactly the amount of remaining fuel on the vehicle and allowing an operator of a display device to understand behaviors that should change, as well as provide insight to fleet managers regarding the cost of the identified wasteful behavior.

Regarding claims 6-8, 9-10, 16-18 and 19, Woo, further in view of Hofmann et al., discloses an apparatus and method for receiving vehicle type and model information related to vehicle fuel efficiency (see Woo’s par. 71) and for retrieving a subset of accumulated fuel usage for a set of the vehicles of a fleet traversing a route within in a geographic location / area during a timeframe. Figure 4 depicts a vehicle path within a geographic location / area and vehicle type information (e.g., Van 263) (see Hofmann et al.’s abstract, par. 4-5, 14, 27, 32-33, 47-49, 62-63 and Figures 1-4). 
Given the teaching of Hofmann et al., it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention (AIA ) to further modify Woo’s invention to incorporate, within the service server, a mechanism / process for sending vehicles data reports to a display device for displaying (i) vehicles fuel usage information over a predetermined route (e.g., miles per gallon) and (ii) vehicle type info and geographic location / area and for allowing an operator of the device to understand behaviors that should change, as well as provide insight to fleet managers regarding the cost of the identified wasteful behavior.
Doing so would enhance an apparatus and method for calculating and managing more exactly the amount of remaining fuel on the vehicle, displaying vehicles fuel usage information over a predetermined route (e.g., miles per gallon) and geographic location / area and allowing an operator of a display device to understand behaviors that should change, as well as provide insight to fleet managers regarding the cost of the identified wasteful behavior.  

Regarding claims 21, 23, 25, and 27, Woo, in view of Miljkovic and further in view of Hofmann et al., discloses an apparatus and method for (i) calculating fuel efficiency (MPG) based on fuel price, refueling cost for each trip and distance travel (see Miljkovic et al.’s col. 2, lines 26-32, col. 4, line 48 – col. 5, line 18, col. 5 lines 36-42, col. 6, lines 31-48 and Figures 1-3) and (ii) retrieving a subset of accumulated fuel usage for a set of the vehicles of a fleet traversing a route within in a geographic location / area during a timeframe. Figure 2 depicts the fuel efficiency (MPG) for a set of vehicles, wherein Van 228 (e.g., second vehicle ) is a similar type of vehicle as the other vehicles in the set (e.g., vehicles: Vans) (e.g., claims 23 and 27) (see Hofmann et al.’s abstract, par. 4-5, 14, 27, 32-33, 47-49, 62-63 and Figures 1-4). 
Given the teaching of Miljkovic et al  and Hofmann et al., it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention (AIA ) to modify Woo’s invention to incorporate, within the service server, a mechanism / process for calculating and displaying fuel efficiency (MPG) of a set of vehicles based on fuel price, refueling cost for each trip and distance travel and for allowing an operator to understand behaviors that should change, as well as provide insight to fleet managers regarding the cost of the identified wasteful behavior.
Doing so would enhance an apparatus and method for calculating and managing more exactly the amount of remaining fuel on the vehicle, calculating and displaying fuel efficiency (MPG) of a set of vehicles based on fuel price, refueling cost for each trip and distance travel and allowing an operator to understand behaviors that should change, as well as provide insight to fleet managers regarding the cost of the identified wasteful behavior.

Regarding claims 22 and 26, Woo’ invention, as modified by Miljkovic et al, fails to disclose the claim limitation.
However, Hofmann et al. teach a visualization of a set of vehicles fuel efficiency (MPG), wherein Figure 2 depicts a range fuel efficiency for a set of vehicles (Vans) – for instance, a range of  6.0 to 9.6 MPG ( see par. 1, 2, 30, 40, 43, 45; Figures 1-4 ).
Given the teaching of Hofmann et al., it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention (AIA ) to further modify Woo’s invention to incorporate, within the service server, a mechanism / process for calculating and displaying a range fuel efficiency for a set of vehicles (Vans) and allowing an operator of the device to understand behaviors that should change, as well as provide insight to fleet managers regarding the cost of the identified wasteful behavior.
Doing so would enhance an apparatus and method for calculating and managing more exactly the amount of remaining fuel on the vehicle, calculating and displaying a range fuel efficiency for a set of similar vehicles and allowing an operator of a display device to understand behaviors that should change, as well as provide insight to fleet managers regarding the cost of the identified wasteful behavior.

Regarding claims 24 and 28, Woo, in view of Miljkovic and further in view of Hofmann et al., discloses an apparatus and method for (i) calculating fuel efficiency (MPG) based on fuel price, refueling cost for each trip and distance travel (see Miljkovic et al.’s col. 2, lines 26-32, col. 4, line 48 – col. 5, line 18, col. 5 lines 36-42, col. 6, lines 31-48 and Figures 1-3) and (ii) retrieving a subset of accumulated fuel usage for a set of the vehicles of a fleet traversing a route within in a geographic location / area during a timeframe. Figure 2 and 4 depicts the fuel efficiency (MPG) for a set of vehicles within a geographic location / area and vehicle type (see Hofmann et al.’s abstract, par. 4-5, 14, 27, 32-33, 47-49, 62-63 and Figures 1-4). 
However, the combines prior arts do not teach the step (I) for: determining fuel economy of a second plurality of vehicles in a second geographic location based on the determined fuel economy of the first plurality of -10-Application No.: 16/548,933 Attorney Docket No.: 00212-0073-00000vehicles in the first geographic location, wherein the second geographic location is different than the first geographic location. Applicant admitted on the record that above step (I) is an obvious variant of determining the fuel economy of each of a first plurality of vehicle. 
Hence, it would have been obvious for one of ordinary skill in the art to have modify the current system to include step (I) as another well-known means for determining fuel economy of a first plurality of vehicles because step (I) is just another means to repeat similar fuel economy calculation of the first plurality of vehicles but for the second plurality of vehicles and make a fuel economy comparison / estimation between the second and first  plurality of vehicles and their geographic location. 

Regarding claim 20, the computer-implanted method for determining fuel economy of a particular vehicle based on a determined fuel economy of each respective first plurality of vehicles, measured travel route information for each of the plurality of first vehicles through a respective global positioning system and similarity of vehicle type and displaying the determined fuel economy of the particular vehicle on a second user device is rejected for similar reason as rejected claims 1, 6, 8-10, 21, 23 – see above claims rejections. 
Woo, in view of Miljkovic and further in view of Hofmann et al., discloses an apparatus and method for (i) receiving vehicle type and model information related to vehicle fuel efficiency (see Woo’s par. 71), (ii) calculating fuel efficiency (MPG) based on fuel price, refueling cost for each trip and distance travel (see Miljkovic et al.’s col. 2, lines 26-32, col. 4, line 48 – col. 5, line 18, col. 5 lines 36-42, col. 6, lines 31-48 and Figures 1-3) and (iii) retrieving and display (e.g., limitation: third user device) a subset of accumulated fuel usage for a set of the vehicles of a fleet traversing a route within in a geographic location / area during a timeframe. Figure 2 depicts the fuel efficiency (MPG) of Van 228 (e.g., limitation: second vehicle ) and a set of other vehicles; wherein the Van 228 is a similar type of vehicle as the other vehicles in the set (e.g., vehicles: Vans) (see Hofmann et al.’s abstract, par. 4-5, 14, 27, 32-33, 47-49, 62-63 and Figures 1-4). 
Given the teaching of Miljkovic et al  and Hofmann et al., it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention (AIA ) to modify Woo’s invention to incorporate, with the service server, a mechanism / process for calculating and displaying fuel efficiency (MPG) of a vehicle based on determined fuel economy of a set of other similar vehicles and for allowing an operator to understand behaviors that should change, as well as provide insight to fleet managers regarding the cost of the identified wasteful behavior.
Doing so would enhance an apparatus and method for calculating and managing more exactly the amount of remaining fuel on the vehicle, calculating and displaying fuel efficiency (MPG) of a vehicle based on determined fuel economy of a set of other vehicles and vehicle type information and allowing an operator to understand behaviors that should change, as well as provide insight to fleet managers regarding the cost of the identified wasteful behavior.
 
Response to Argument

Applicant’s arguments filed on December 18, 2020, with respect to the rejections of claims as cited on the Office Action mailed on September 18, 2020 and November 30, 2020, have been fully considered but are not persuasive. 

Regarding applicant’s arguments with respect amendment of the claims and their rejection of the claims under 35 U.S.C. 101, applicant is kindly invited to consider the above Office Action to view the ground of rejection.  

Regarding applicant’s arguments with respect to the rejection of the claims rejected under 35 U.S.C. 103: “In other words, Miljkovic merely discloses displaying trip information including the above-identified information. However, Miljkovic does not disclose, and the Office Action has not provided, how the fuel efficiency of Miljkovic is determined” (see page 17, lines 6-8). The examiner respectfully disagreed with applicant allegation; applicant had failed to present a persuasive argument. It appears that the applicant had only consider a section of Miljkovic’s invention (Col. 5, lines 36-42) to make a conclusory statement without taking into consideration the entire Miljkovic reference in combination with Wo’s invention.  The examiner had shown reason that the skilled artesian confronted with the same problem as the inventor and with no knowledge of the claimed invention would select the element from the cited prior art references for combination in the manner claimed.  Applicant is kindly invited to consider the combine references as a whole, and for this argument, concentrate on Wo’s invention in view of Miljkovic et al.’s col. 2, lines 26-32, col. 4, line 48 – col. 5, line 18, col. 5 lines 36-42, col. 6, lines 31-48 and Figures 1-3.  Furthermore, the examiner does not endorse applicant’s statement “However, as agreed to during the interview, Miljkovic is silent to the specific of ‘determining, by the processor, an amount of fuel used by the vehicle …….’ ” (added remarks) (see page 17, lines 10-19). Applicant may consider the suggestion / motivation in the prior art(s) or in the knowledge general available to one of ordinary skill in the art to modify the reference or to combine teaching as cited above in the Office Action. Applicant is kindly invited to review the above ground of rejection. The rejection is maintained.   
 
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




 /J.O.P/ Examiner, Art Unit 3664                                                                                                                                                                                                       /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664